DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on October 30th, 2019. Claims 1-10 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-131972, filed on July 5th, 2017.  

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a damping device” in claim 1.
“a control section” in claim 1.
“damping device” in claim 3.
“a control section” in claim 3.
“a multiplication section” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, US 20120053791 A1, in view of Kanda, US 20150066295 A1, hereinafter referred to as Harada and Kanda, respectively.
As to claim 1, Harada discloses a suspension apparatus comprising: 
a damping device which damps a force generated between a vehicle body and a wheel (The damping-force variable dampers 6 and 9 adjust a force generated in a direction of a distance between the vehicle body 1 and the wheels 2 and 3 to adjust wheel loads of the wheels 2 and 3 – See at least ¶24); and 
a control section which controls a damping force of the damping device; wherein (the controller 14 performs computation processing on a damping-force command signal to be output to the actuator (not shown) of each of the damping-force variable dampers 6 and 9 as a command current value according to damping-force control processing for each wheel – See at least ¶33): 
the control section includes a multiplication section which multiplies an acceleration of the vehicle body detected by an acceleration sensor and a differential value of the acceleration to thereby the lateral acceleration sensor 12 is provided to the vehicle body – See at least ¶30; the controller 14 performs the temporal differentiation on the lateral acceleration A.sub.y to compute the lateral jerk (dA.sub.y/dt) and uses the product of the lateral acceleration A.sub.y and the lateral jerk (dA.sub.y/dt) to compute the control identification coefficient, i.e. a multiplication value – See at least ¶53; control identification coefficient ψ, step 12 – See at least Fig. 4; ψ≠0, step 7 – See at least Fig. 3, Examiner notes that determining identification coefficient .psi. as a non-zero number necessarily includes determining its magnitude, i.e. absolute value; whether or not to execute wheel-load control is determined based on the control identification coefficient .psi.  – See at least ¶37, Examiner notes that wheel-load control necessarily includes increasing the damping when the .psi. increases in magnitude).
Harada fails to explicitly disclose a longitudinal acceleration. However, Kanda teaches a longitudinal acceleration (such that the greater the absolute value of the longitudinal acceleration Gx is, the greater the second pitch control target current Ap2 is, and in the case where the absolute value of the longitudinal acceleration Gx is smaller than a predetermined value, a predetermined minimum current value greater than 0 A is set – See at least ¶113). 
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. 


As to claim 2, Harada discloses the control section corrects a base damping force based on a change velocity of a relative displacement between the vehicle body and the wheel by use of the multiplication value, to thereby control the damping force of the damping device (integrating the piston accelerations, the vertical relative velocities, i.e. change velocity, between each of the wheels and the vehicle body are calculated – See at least ¶36; the damping force command signal according to the results of computations described above is input – See at least ¶37; input damping force command signal, step 5, perform wheel-load control, step 8 – See at least Fig. 3, Examiner interprets step 5 as a base damping force signal and step 8 as a corrective damping force signal; control identification processing, steps 7 and 12 – See at least Figs. 3 and 4, Examiner interprets .psi. as a coefficient corresponding to the multiplication value).

As to claim 3, Harada discloses a suspension apparatus comprising:
a damping device which damps a force generated between a vehicle body and a wheel (The damping-force variable dampers 6 and 9 adjust a force generated in a direction of a distance between the vehicle body 1 and the wheels 2 and 3 to adjust wheel loads of the wheels 2 and 3 – See at least ¶24); and
the controller 14 performs computation processing on a damping-force command signal to be output to the actuator (not shown) of each of the damping-force variable dampers 6 and 9 as a command current value according to damping-force control processing for each wheel – See at least ¶33); wherein:
the control section includes a multiplication section which multiplies an acceleration of the vehicle body detected by an acceleration sensor and a differential value of the acceleration to thereby obtain a multiplication value (the lateral acceleration sensor 12 is provided to the vehicle body – See at least ¶30; the controller 14 performs the temporal differentiation on the lateral acceleration A.sub.y to compute the lateral jerk (dA.sub.y/dt) and uses the product of the lateral acceleration A.sub.y and the lateral jerk (dA.sub.y/dt) to compute the control identification coefficient, i.e. a multiplication value – See at least ¶53);
when the acceleration detected by the acceleration sensor is equal to or lower than a predetermined acceleration determined in advance, the control section makes the damping force smaller than the damping force when the longitudinal acceleration is higher than the predetermined acceleration (the lateral acceleration sensor 12 is provided to the vehicle body – See at least ¶30; the controller 14 performs the temporal differentiation on the lateral acceleration A.sub.y to compute the lateral jerk (dA.sub.y/dt) and uses the product of the lateral acceleration A.sub.y and the lateral jerk (dA.sub.y/dt) to compute the control identification coefficient, i.e. a multiplication value – See at least ¶53; control identification coefficient ψ, step 12 – See at least Fig. 4; ψ≠0, step 7 – See at least Fig. 3, Examiner notes that determining identification coefficient .psi. as a non-zero number necessarily includes determining the magnitude, i.e. absolute value, of the acceleration; whether or not to execute wheel-load control is determined based on the control identification coefficient .psi.  – See at least ¶37, Examiner notes that wheel-load control necessarily includes decreasing the damping when the acceleration decreases in magnitude); and
integrating the piston accelerations, the vertical relative velocities, i.e. change velocity, between each of the wheels and the vehicle body are calculated – See at least ¶36; the damping force command signal according to the results of computations described above, i.e. damping force based on change velocity – See at least ¶37; input damping force command signal, step 5, perform wheel-load control, step 8 – See at least Fig. 3, Examiner interprets step 5 as a base damping force signal and step 8 as a corrective damping force signal; control identification processing, steps 7 and 12 – See at least Figs. 3 and 4, Examiner interprets .psi. as a coefficient corresponding to the multiplication value used for wheel load control).
Harada fails to explicitly disclose using longitudinal acceleration. However, Kanda teaches a longitudinal acceleration (longitudinal G sensor which detects longitudinal acceleration – See at least ¶45; such that the greater the absolute value of the longitudinal acceleration Gx is, the greater the second pitch control target current Ap2 is, and in the case where the absolute value of the longitudinal acceleration Gx is smaller than a predetermined value, a predetermined minimum current value greater than 0 A is set – See at least ¶113).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada to include the feature of a longitudinal, as .  

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, US 20120053791 A1, in view of Kanda, US 20150066295 A1, as applied to claims 1-3 above, and further in view of Ogawa et al., US 5701245, hereinafter referred to as Harada, Kanda, and Ogawa, respectively.
As to claim 4, Harada discloses the control section adds a correction damping force for correcting the base damping force to the base damping force to thereby correct the base damping force (input damping force command signal, step 5, perform wheel-load control, step 8 – See at least Fig. 3, Examiner interprets step 5 as a base damping force signal and step 8 as a corrective damping force signal); and
the control section corrects a reference correction damping force corresponding to the change velocity by use of a correction coefficient corresponding to an absolute value of the multiplication value, a correction coefficient corresponding to an absolute value of the longitudinal acceleration (the control identification coefficient .psi. is computed by using a product of the lateral acceleration A.sub.y and the lateral jerk, a correction coefficient corresponding to the absolute value of the longitudinal acceleration (dA.sub.y/dt) – See at least ¶41, Examiner interprets identification coefficient as a correction coefficient; whether or not to execute wheel-load control is determined based on the control identification coefficient .psi. – See at least ¶37; ψ≠0, step 7 – See at least Fig. 3, Examiner notes that determining identification coefficient .psi. as a non-zero number necessarily includes determining its magnitude, i.e. absolute value; values of the control gains are increased according to a magnitude, i.e. absolute value, of the longitudinal acceleration – See at least ¶83, Examiner interprets control gains as correction coefficients).

The combination of Harada and Kanda fails to explicitly disclose using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force. However, Ogawa teaches using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36, Examiner interprets the damping coefficient based on vehicle speed as a correction coefficient).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 5, Harada discloses the control section adds a correction damping force for correcting the base damping force to the base damping force to thereby correct the base damping force (input damping force command signal, step 5, perform wheel-load control, step 8 – See at least Fig. 3, Examiner interprets step 5 as a base damping force signal and step 8 as a corrective damping force signal); and
the control section corrects a reference correction damping force corresponding to the change velocity by use of a correction coefficient corresponding to an absolute value of the multiplication value, a correction coefficient corresponding to an absolute value of the longitudinal acceleration (the control identification coefficient .psi. is computed by using a product of the lateral acceleration A.sub.y and the lateral jerk, a correction coefficient corresponding to the absolute value of the longitudinal acceleration (dA.sub.y/dt) – See at least ¶41, Examiner interprets identification coefficient as a correction coefficient; whether or not to execute wheel-load control is determined based on the control identification coefficient .psi. – See at least ¶37; ψ≠0, step 7 – See at least Fig. 3, Examiner notes that determining identification coefficient .psi. as a non-zero number necessarily includes determining its magnitude, i.e. absolute value; values of the control gains are increased according to a magnitude, i.e. absolute value, of the longitudinal acceleration – See at least ¶83, Examiner interprets control gains as correction coefficients).

The combination of Harada and Kanda fails to explicitly disclose using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force. However, Ogawa teaches using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36, Examiner interprets the damping coefficient based on vehicle speed as a correction coefficient).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 6, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 7, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 8, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 9, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

As to claim 10, the combination of Harada and Kanda fails to explicitly disclose when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed. However, Ogawa teaches when a speed of the vehicle body is higher than a predetermined speed determined in advance, the control section makes the damping force larger than the damping force when the speed of the vehicle body is equal to or lower than the predetermined speed (selecting a small damping coefficient with respect to vehicle speeds lower than a predetermined value and a large damping coefficient with respect to vehicle speeds higher than the predetermined value – See at least Col. 3, Lines 30-36).
Harada discloses controlling a vehicle suspension by adjusting variable damping force dampers to determine wheel-load control using the product of a vehicle body acceleration value and a differential value of the vehicle body acceleration. Kanda teaches controlling a suspension device with variable damping force dampers by increasing the damping force when the absolute value of a longitudinal acceleration exceeds a predetermined value, the damping force being smaller when the absolute value is less than the predetermined value. Ogawa teaches controlling a vehicle suspension based on a velocity ratio of a vehicle including increasing the damping force when the vehicle body speed exceeds a predetermined value and decreasing the damping force when the vehicle body speed is below a predetermined value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harada and Kanda to include the feature of using a correction coefficient corresponding to a speed of the vehicle body to thereby calculate the correction damping force, as taught by Ogawa, to relieve shocks or uncomfortableness due to delayed control of damping force (See at least Abstract of Ogawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668